    Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 1 of 14 Page ID
                                    #:141393

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 06-55-GW(PJWx)                                           Date      April 22, 2019
 Title             United States of America, et al. v. J-M Manufacturing Company, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Elizabeth J. Sher                                     David M. Bernick
                       Eric R. Havian                                          Paul S. Chen
                      Kirk D. Dillman                                      Jaren E. Janghorbani
                       Harry P. Litman
                       Thomas Watson
                 Emily Chaidez, by telephone
                Susan K. Stewart, by telephone
 PROCEEDINGS:                 J-M MANUFACTURING COMPANY, INC.'S RENEWED MOTION
                              FOR JUDGMENT AS A MATTER OF LAW [2809]


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, the Motion is TAKEN UNDER SUBMISSION. Court to issue ruling.




                                                                                           1       :        00
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 2 of 14 Page ID
                                #:141394


United States, et al. v. J-M Mfg. Co., Inc., et al.; Case No. 06-cv-0055-GW-(PJWx)
Tentative Ruling on J-M Manufacturing Company, Inc.’s Renewed Motion for Judgment as a
Matter of Law



I. Background
        The parties are generally familiar with the procedural history of this False Claims Act
(“FCA”) case and, as such, only a brief summary is provided here. The Court bifurcated the trial
proceedings back on December 7, 2011, with the initial trial being limited to liability and to the
claims of five Exemplar Plaintiffs.1 See Order Addressing Bifurcation (“Bifurcation Order”),
Docket No. 551. Pursuant to the Bifurcation Order, the parties tried three issues in “Phase One”
of the trial: (1) falsity, (2) materiality, and (3) scienter.2 See id. at 1. These three issues are
sufficient to establish liability under the federal False Claims Act:
                   To establish a cause of action under the False Claims Act (FCA), 31
                   U.S.C. § 3729(a)(1), the government must prove three elements: (1)
                   a “false or fraudulent” claim; (2) which was presented, or caused to
                   be presented, by the defendant to the United States for payment or
                   approval; (3) with knowledge that the claim was false.

United States v. Mackby, 261 F.3d 821, 826 (9th Cir. 2001) (citing 31 U.S.C. § 3729(a)(1)); see
also U.S. v. Bourseau, 531 F.3d 1159, 1171 (9th Cir. 2008) (recognizing a “materiality


        1
          This action was brought by the qui tam plaintiff on behalf of the federal government and over 190 state,
county and municipal entities. See Exhibit 1 to the Third Amended Complaint, Docket No. 277.
        2
            As stated in the Bifurcation Order:
                   Plaintiffs allege that J-M falsely represented that (a) all (not just some) J-M pipe
                   satisfied the requirements, rules, and standards of the various standards bodies,
                   which pipe and standards were identified with particularity in their November
                   30th submission; and (b) all (not just some) of the pipe was manufactured in a
                   substantially identical manner to the pipe that was originally determined to
                   comply with the standards. Plaintiffs allege that J-M’s statements were false
                   because J-M did not properly manufacture “all” its pipe as represented in (a) and
                   (b) above. Plaintiffs further allege that J-M’s statements were false because J-M
                   did not uniformly test its pipe as represented in (a) and (b) above. Plaintiffs allege
                   that instead, J-M manufactured or tested its pipe in a manner that did not comply
                   with the foregoing industry standards. Plaintiffs allege that, as a result of JM’s
                   inconsistent and substandard manufacturing and testing, J-M’s customers
                   received a “lottery ticket,” in which there was no assurance that the pipe was made
                   and tested in the manner represented. The first jury will decide whether J-M’s
                   manufacturing and testing deficiencies deviated from its representations to such a
                   degree as to render J-M’s representations false.
See Docket No. 551 at 8 of 11 (emphasis in original).

                                                             1
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 3 of 14 Page ID
                                #:141395


requirement” for FCA claims)3; but see Universal Health Servs. v. Escobar, 136 S. Ct. 1989, 1999
n.2 (2016) (“The False Claims Act abrogates the common law in certain respects. For instance,
the Act’s scienter requirement ‘require[s] no proof of specific intent to defraud.’ 31 U. S. C. §
3729(b)(1)(B).”).4
         After a lengthy trial on liability in Phase One, on November 14, 2013, the Phase One jury
found for the five Exemplar Plaintiffs5 on all three issues and as to all of the 26 projects identified.
See generally Verdict Form (“Verdict”), Docket No. 1794. The Court over time issued numerous
rulings from the bench and in writing interpreting the Phase One verdict and the damages issues
that were to be presented in the second phase of trial (“Phase Two”). The Phase Two trial on
damages began on October 9, 2018. Docket No. 2689. The trial lasted multiple weeks, bleeding
into November 2018; and, after the jury twice announced that it could not reach a verdict, the Court
declared a mistrial on November 14, 2018. See Docket No. 2765.
         About a month later, on December 12, 2018, Defendant filed this renewed motion for
judgment as a matter of law.6 See J-M Manufacturing Company, Inc.’s Renewed Motion for


          3
            These are also essentially the elements required for a claim brought under 31 U.S.C. § 3729(a)(1)(B). See
Claire M. Sylvia, The False Claims Act: Fraud Against the Government §§ 4:2, 4:3 (2015). The FCA was amended
in 2009 to add language that directly addressed the materiality requirement that most circuits had already read into
the statute. See id. § 4:57 (discussing 2009 Amendments to FCA).
         4
            In the Phase One Trial, the issue of damages was not raised as the Plaintiffs argued and the Court agreed
that no showing of injury or damages to the government was needed to establish liability under the FCA. See
Plaintiffs’ Proposed Jury Instruction No. 45 – No Need to Show Damage, Docket No. 1765; see also Bly-Magee v.
California, 236 F.3d 1014, 1017 (9th Cir. 2001) (“[A] qui tam plaintiff need not prove that the federal government
will suffer monetary harm to state a claim under the FCA.”).
         5
              The five Exemplar Plaintiffs are: (1) Calleguas Municipal Water District in California; (2) City of
Norfolk, Virginia; (3) City of Reno, Nevada; (4) Palmdale Water District in California; and (5) South Tahoe Public
Utility District in California. See Final Jury Instructions at 1, Docket No. 2756.
           Although the Exemplar Plaintiffs are all state governmental entities, reference throughout this action has
often been to the federal FCA statute and concomitant case law. This is because the relevant state FCA statutes
were patterned after the federal law and, where there is a dearth of state authority for a proposition, the state courts
have turned to federal cases for guidance. See e.g. City of Pomona v. Superior Court, 89 Cal. App. 4th 793, 801-02
(2001) (“California’s False Claims Act is ‘patterned on a similar federal statutory scheme (31 U.S.C. § 3729 et
seq.).’ . . . Given the lack of California authority and the very close similarity of California’s act to the federal act, it
is appropriate to turn to federal cases for guidance in interpreting the act.”); Simonian v. Univ. & Cmty. College Sys.,
122 Nev. 187, 192 (2006) (“Nevada’s FCA is modeled after the federal FCA . . . . in drafting Nevada’s FCA the
Nevada Legislature looked to the federal FCA”); Commonwealth ex rel. Hunter Labs., LLC v. Quest Diagnostics
Inc., 95 Va. Cir. 323, 326 (2017) (“the VFATA [Virginia Fraud Against Taxpayers Act which is that state’s FCA] is
based on the [federal] FCA and mirrors its provisions . . . . The General Assembly adopted the ‘same substantive
language’ in the FCA when originally enacting the VFATA, indicating the legislature’s intent for state courts to
construe the state statute as the federal courts construe the federal statute.”).
         6
             Defendant filed its initial motion for judgment as a matter of law on October 31, 2018, during the Phase

                                                             2
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 4 of 14 Page ID
                                #:141396


Judgment as a Matter of Law (“JMOL Motion”), Docket No. 2809. Plaintiffs filed an opposition.
See Plaintiffs’ Memorandum of Law in Opposition to J-M’s Motion for Judgment as a Matter of
Law (“Opp’n”), Docket No. 2814. Defendant filed a reply. See J-M Manufacturing Company,
Inc.’s Reply in Support of Its Renewed Motion for Judgment as a Matter of Law (“Reply”), Docket
No. 2816.
         At the February 20, 2019 hearing, the Court clarified certain issues pertaining to the JMOL
Motion and sought elucidation on other issues from the parties. See generally Feb. 20, 2019 Civil
Minutes (“Clarification Order”), Docket No. 2820; see also Feb. 20, 2019 Hr. Tr. The Court stated
the following in the Clarification Order:
                  In terms of the scope of the present review, the Court notes at the outset that
         it will not use the JMOL hearing or briefing to reconsider any prior rulings made
         during the pendency of this case. This includes rulings regarding previously filed
         motions in limine, motions for summary judgment, Daubert motions, and rulings
         made prior to and during trial such as those regarding jury instructions, among
         others. Of course, for disputes that the Court did not resolve during the pendency
         of trial because all evidence had not yet been presented, the Court would make such
         rulings as necessary in deciding the JMOL Motion. In addition, the parties may not
         use the JMOL related briefing as a vehicle to attack the Phase One Jury’s findings
         or rehash the liability phase of this case. Consequently, the issue before the Court
         is limited to actual damages.[7] To the extent that the JMOL-related briefing of
         either side rehashes already decided motions or arguments, the Court will simply
         ignore those arguments. If the Court denies the JMOL Motion and allows the case
         to proceed to retrial, the Court will not reconsider any prior ruling (oral or written)




Two trial. Docket No. 2729. That motion was denied without prejudice.
         7
            In the same vein, statutory damages (also referred to as civil penalties) under false claims act statutes are
not the subject of this motion and, indeed, have still to be tried. Thus, the JMOL Motion at most seeks partial
judgment as a matter of law, without the issue of statutory damages/civil penalties. Nevertheless, the Court would
make two observations at this point in regards to the subject of civil penalties.
          First, civil penalties themselves serve both deterrent and remedial purposes and, hence, a court may award
such penalties even when the Government has not suffered, or cannot establish, actual damages. See San Francisco
BART Dist. v. Spencer, Case No. C-04-046323-SI, 2007 WL 911851 *1 (N.D. Cal. Mar. 23, 2007) (“Here, plaintiff
failed to prove any actual damages. However, despite an inability to establish injury, plaintiff may still receive the
statutory penalty for each violation of the CFCA.”).
           Second, during the Phase Two trial, the parties agreed that the issue of statutory damages/civil penalties
would be tried to the Court. On that subject, the Court would also ask the parties to address whether the Court may
decide statutory damages prior to a retrial of Phase Two, if it ultimately denies the JMOL Motion. Though the
parties have agreed that the Court should decide statutory damages after ruling on the JMOL Motion, they have not
meaningfully addressed when the Court may elect to do so in relation to a retrial. See JMOL Motion at i n.1 (“This
motion does not address the issue of civil penalties, on which the parties agree the Court should defer [its] decision
until resolving the present motion.”).


                                                            3
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 5 of 14 Page ID
                                #:141397


         absent a formal written motion for reconsideration.[8]

                  Narrowing the scope of the JMOL briefing in the foregoing manner, the
         only issue is whether Plaintiffs presented sufficient evidence for a reasonable juror
         to come out in their favor regarding the theory of damages presented at the end of
         trial. In other words, the question is whether, based on the evidence presented at
         trial and with all prior rulings taken into consideration, a reasonable juror could
         award some amount of actual damages that would not be totally unfounded or
         purely speculative based on the liability found in Phase One. This is the sole issue
         that the Court will address and would like the parties to address at the February 20,
         2019 hearing. Though the Court withholds ruling at this time, it does note that
         Defendant has made some initially persuasive arguments about a lack of evidence
         at trial. Indeed, to survive the JMOL Motion, Plaintiffs will have to do more than
         merely establish the remote possibility of some amorphous amount of nominal
         damages. Given its burden of proof, Plaintiffs had to have presented the jury with
         a basis to award some damages figure founded on more than pure speculation. That
         is part of what separates recovery of actual damages from statutory damages.

See Clarification Order at 2-3 (emphasis and footnotes in original, but footnotes renumbered for
this document).9
         At that hearing, the Court requested additional materials from the parties, and Plaintiffs
thereafter filed supplemental briefing along with evidence that they argue defeats the JMOL
Motion. See Plaintiffs’ Supplemental Memorandum of Law in Opposition to J-M’s Motion for

         8
           The Court would highly discourage the filing of any motions for reconsideration if the JMOL Motion is
denied. The Court is inclined to believe, based on the history of this litigation, that any motion for reconsideration
would likely constitute an opportunity to reargue previous motions or present evidence that was or should have been
raised earlier. That is not a basis for reconsideration and the Court would summarily deny any such motions that fall
into those buckets. See Moore v. Grundman, No. 11-CV-01570-DMS-(WMCx), 2012 WL 1252711, at *1 (S.D.
Cal. Apr. 13, 2012) (citation and internal quotation marks omitted); see also United States v. Westlands Water
District, 134 F.Supp.2d 1111, 1131 (E.D. Cal. 2001) (noting that “[a] motion for reconsideration is not a vehicle to
reargue the motion or to present evidence which should have been raised before . . . . [and that a] party seeking
reconsideration must show more than a disagreement with the Court’s decision, and recapitulation . . . of that which
was already considered by the Court in rendering its decision.”). The parties will have a chance to appeal and they
are welcome to make any such arguments to the Ninth Circuit. As to the local rules, Local Rule 7-8 provides:
         A motion for reconsideration . . . may be made only on the grounds of (a) a material difference in
         fact or law from that presented to the Court before such decision that in the exercise of reasonable
         diligence could not have been known to the party moving for reconsideration at the time of such
         decision, or (b) the emergence of new material facts or a change of law occurring after the time of
         such decision, or (c) a manifest showing of a failure to consider material facts presented to the
         Court before such decision.
See Local Rule 7-8. If the parties would like earlier rulings reconsidered after the Court’s hypothetical denial of the
JMOL Motion, the Court would require two-page briefs for each motion for reconsideration invoking one of the
enumerated bases for reconsideration.
         9
           J-M appears to be seeking a Daubert review on Plaintiffs’ expert Steven Lehmann, but in the context of
his actual testimony at trial versus the offer of proof that was made during the pre-trial Daubert motions.

                                                           4
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 6 of 14 Page ID
                                #:141398


Judgment as a Matter of Law (“Pl.’s Supp.”), Docket No. 2821. J-M filed its own supplemental
briefing a week later. See J-M Manufacturing Company, Inc.’s Submission in Support of Its
Renewed Motion for Judgment as a Matter of Law (“Def.’ Supp.”), Docket No. 2822.
II. Legal Standard
       “A jury’s inability to reach a verdict does not necessarily preclude a judgment as a matter
of law.” Headwaters Forest Def. v. Cty. of Humboldt, 240 F.3d 1185, 1197 (9th Cir. 2000),
vacated on other grounds, 534 U.S. 801 (2001). Ninth Circuit precedent dictates that “[t]he same
standard applies to a motion for judgment as a matter of law made after a mistrial because of jury
deadlock.” Nichols v. City of San Jose, No. 14-CV-03383-BLF, 2017 WL 3007072, at *1 (N.D.
Cal. July 14, 2017) (citing Headwaters, 240 F.3d at 1197 n. 4 (“The fact that the motion was
granted after a mistrial was declared because of jury deadlock does not alter the standard to be
applied on appeal.”)).
       When deciding a motion for judgment as a matter of law, the district court must determine
whether − based on the evidence presented at trial − “no reasonable juror could find in the non-
moving party’s favor.” Torres v. City of Los Angeles, 548 F.3d 1197, 1205 (9th Cir. 2008) (internal
quotation marks omitted and citation omitted); see also Fed. R. Civ. P. 50(a)-(b). “The evidence
must be viewed in the light most favorable to the nonmoving party, and all reasonable inferences
must be drawn in favor of that party. If conflicting inferences may be drawn from the facts, the
case must go to the jury.” Torres, 548 F.3d at 1205-06 (citation and internal quotation marks
omitted). “[T]he court should review all of the evidence in the record. In doing so, however, the
court must draw all reasonable inferences in favor of the nonmoving party, and it may not make
credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Products, Inc.,
530 U.S. 133, 150 (2000). Indeed, the Court must look at the record “as it existed when the trial
was closed.” Elbert v. Howmedica, Inc., 143 F.3d 1208, 1209 (9th Cir. 1998).
       To successfully move for judgment as a matter of law, the moving party must satisfy the
aforementioned “very high” standard. Costa v. Desert Palace, 299 F.3d 838, 859 (9th Cir. 2002).
The reason for such a high standard is that courts should ordinarily not impinge upon the province
of the jury. Id. at 859 (“This high hurdle recognizes that credibility, inferences, and fact finding
are the province of the jury, not this court.”). “Judgment as a matter of law is appropriate when
the evidence presented at trial permits only one reasonable conclusion.” See Torres, 548 F.3d at
1205 (citation and internal quotation marks omitted) (emphasis added).

                                                 5
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 7 of 14 Page ID
                                #:141399


III. Background on FCA Damages Law
       A. Applicable law
       Typically, damages awarded under the False Claims Act (“FCA”) are liberally calculated
to ensure that they “afford the government complete indemnity for the injuries done it.” United
States ex rel. Marcus v. Hess, 317 U.S. 537, 549 (1943) (cited in United States ex rel. Compton v.
Midwest Specialties, Inc., 142 F.3d 296, 304 (6th Cir. 1998)). Generally, the measure of the
government’s damages is “the amount that it paid out by reason of the false statements over and
above what it would have paid if the claim had been truthful.” United States v. Woodbury, 359
F.2d 370, 379 (9th Cir. 1966). Simple as it may sound, “[p]roper application of this benefit-of-
the-bargain measure depends on the particular circumstances of the case.” United States v. Sci.
Applications Int'l Corp. (“SAIC III”), 625 F.3d 1257, 1278 (D.C. Cir. 2010). For example,
“[w]here a contractor’s fraud consists of knowingly submitting nonconforming goods with
ascertainable market value, the Supreme Court has instructed that ‘[t]he Government’s actual
damages are equal to the difference between the market value of the [product] it received and
retained and the market value that the [product] would have had if [it] had been of the specified
quality.’” Id. at 1279 (quoting United States v. Bornstein, 423 U.S. 303, 316 n.13 (1976)).
Alternatively, in certain cases where the market value of the conforming goods or services is
impossible to determine, courts have calculated damages as “the amount the government actually
paid minus the value of the goods or services the government received or used.” Id.; see also, Joel
M. Androphy, Federal False Claims Act & Qui Tam Litigation § 11.03[2] (2009).
       Despite the emergence of certain patterns as to FCA damage determinations in the case
law, there is substantial variance depending on the facts of each case. For example, some courts
follow the approach described in SAIC III and determine the government’s actual damages by
deducting the value of nonconforming goods from the contract price paid by the government, while
others do not. See, e.g., United States ex rel. Longhi v. United States, 575 F.3d 458, 473 (5th Cir.
2009); United States v. United Techs. Corp., 626 F.3d 313 (6th Cir. 2010) (as amended). On the
other hand, “some courts find where it is impossible to determine the value of the nonconforming
goods, the court must award the full amount of the Government’s payments for the goods as the
appropriate measure of the Government’s damages.” See United States ex rel. Humane Society of
the United States (“Humane Society”), No. EDCV 08-00221-VAP-(OPx), 2013 WL 5753784, at
*8 (C.D. Cal. Apr. 30, 2013) (citing United States ex rel. Feldman v. van Gorp, 697 F.3d 78 (2nd

                                                 6
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 8 of 14 Page ID
                                #:141400


Cir. 2012); United States v. Rogan, 517 F.3d 449 (7th Cir. 2008)).10
        B. Relevant Jury Instructions
        As to the 26 projects at issue in Phase One, the jury found that J-M had “falsely represented
uniform compliance with AWWA [American Water Works Association standards C900 or] C905
and [Underwriters Laboratory, Inc.’s standard] UL 1285” or that the “IRA’s testing tensil [sic]
strength average PSI fails to meet UL requirements.” See Verdict at 2 et seq., Docket No. 1794.
In Phase Two, the jury was instructed that in the Phase One trial:
        Plaintiffs claimed that there had been a substantial decline in three key tests that are
        part of these industry standards. Those three tests are: (1) abbreviated Hydrostatic
        Design Basis testing, referred to by shorthand as “HDB” testing; (2) Longitudinal
        Tensile Strength testing, referred to by shorthand as “LTS” testing; and (3) “Quick
        Burst” Testing, referred to by shorthand as “QB” testing. Plaintiffs claimed that
        each of these tests measure, directly or indirectly, the longterm strength and
        durability of the PVC pipe. Plaintiffs further claimed that the substantial declines
        in these tests demonstrated that the pipe that J-M manufactured during the period
        of time Plaintiffs acquired J-M pipe for their 26 projects did not uniformly have the
        same quality, strength, and durability of the PVC pipe that was initially qualified
        as complying with the industry standards.
See Phase Two Jury Instructions at 2, Docket No. 2756. Additionally, in the Phase One trial, the
jury was informed that in FCA cases “No showing of actual damage is required to establish a
false or fraudulent claim for payment.” See Phase One Jury Instructions at 7, Docket No. 1792.
Thus, the Phase Two jury was instructed that:
                 While the Phase 1 Jury found J-M to be liable under the relevant False
        Claims Act statutes, the Phase 1 Jury was not asked to decide and did not determine:
        (1) what, if any, actual damages resulted from J-M’s violations of the statutes, and
        (2) the amount of Plaintiffs’ damages, if any, caused by J-M’s violations of those
        statutes. Those determinations were left to you as the “Phase 2 Jury” to decide in
        this trial. * * * *
                Under the False Claims Act statutes involved in Phase 2, a Plaintiff can seek
        recovery of: (1) the amount of actual damages that it sustained because of the false
        claims submitted by J-M; and (2) civil penalties as provided in the statute for each
        false claim submitted by J-M. * * * *
        As to actual damages, Plaintiffs contend that, as a result of J-M’s failure to
        manufacture and test its pipe in a manner that assured that it had the quality, strength
        and durability as required under the applicable industry standards, the pipe
        Plaintiffs purchased will fail sooner than pipe that conformed to the applicable

        10
          The Court recognizes that there are many other cases that discuss and address damages in the context of
the FCA. This section is merely for context and does not encompass the entirety of law in this area.


                                                        7
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 9 of 14 Page ID
                                #:141401


         industry standards and thus will have to be replaced sooner. Plaintiffs seek
         damages for the difference between the value of the pipe Plaintiffs received and the
         value the pipe would have had if it had been as represented by J-M.
See Phase Two Jury Instructions at 3.
IV. Analysis
         The question here is whether – based upon the Phase One jury’s verdict, the Court’s prior
rulings, the evidence proffered at the Phase Two trial (and drawing all reasonable inferences in
Plaintiffs’ favor from that evidence), and the Plaintiffs’ litigation positions stated in the Phase Two
trial and therafter – a reasonable jury could award some amount of money that could constitute an
award of actual damages that would not be erroneous as a matter of law, be totally unfounded
and/or be purely speculative.
         During the consideration of J-M’s renewed JMOL motion, there was comment on
Plaintiffs’ ever-morphing theories11 as to actual damages and, as such, the Court required Plaintiffs
to proffer a supplemental brief as to precisely Plaintiffs’ contentions as to the bases for their
recovery of actual damages and reference to the evidence proffered at the Phase Two trial that
supported their claims. See February 20, 2019 Minute Order, Docket No. 2820; see also Feb. 20,
2019 Hr. Transcript attached as Exhibit 28 to Def.’ Supp., Docket No. 2822-2. In that submission,
Plaintiffs state:
         At trial Plaintiffs’ damage theory was benefit of the bargain, meaning the difference
         between the price Plaintiffs paid for the pipe, which was undisputed at trial, and the
         value of the pipe they received. As a result of rulings following the close of
         evidence, Plaintiffs proffered two methods of quantifying the value of the pipe they
         received: (1) that because the pipe would fail early and need to be replaced at great
         expense, it had little to no value; and (2) that because no reasonable municipality
         would purchase noncompliant pipe, it had little to no market value.
See Pl.’s Supp. at 1, Docket No. 2821. If those in fact are Plaintiffs’ actual damages theories, then
it is readily apparent that the JMOL Motion should be granted.
         A. “Little to No Value” Because No Reasonable Municipality Would Purchase
         Addressing Plaintiffs’ latter argument first, the fact that no reasonable municipality would
ever purchase non-conforming goods does not mean that those goods have “little or no value.” As
this Court has already observed, the fact that a government entity would not knowingly purchase


11
  In using the term “ever-morphing,” the Court does not mean to imply that the Plaintiffs were games-playing
and/or improperly litigating the issue. It is merely recognizing that Plaintiffs’ theories as to actual damages evolved
during the litigation, sometimes in response to particular rulings of the Court.

                                                           8
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 10 of 14 Page ID
                                #:141402


a particular item knowing that it did not conform to required specifications does not mean that the
item has “little to no value.” See Feb. 20, 2019 Hr. Transcript at 20-21, Docket No. 2822-2.
Rather, the issue of the government entity’s not purchasing a non-compliant good goes to the
materiality element of the FCA claim, not to actual damages element once the purchase has been
made.
        Plaintiffs have argued that there are relevant cases which stand for the proposition that
materially non-conforming goods can have zero value. However, none of those cases rests that
conclusion merely on the notion that because the government purchaser would not knowingly buy
non-conforming goods the value of those items must be set at zero for purposes of calculating
actual damages. More importantly, the finding of zero value in those cases is based on entirely
dissimilar facts than involved in this FCA case and also upon very different theories of damages.
        For example, in the Roby and Compton cases (oft cited by the Plaintiffs in their damages
discussions), it was held that zero dollars was the appropriate figure to attach to the nonconforming
goods that the government received. In U.S. ex rel. Compton v. Midwest Specialties, Inc., 142
F.3d 296, 298 (6th Cir. 1998), the government contracted with defendant to supply brake shoes for
over 34,000 jeep vehicles where the brake shoes had to meet inter alia certain quality standards
and where the defendant was obligated to test a varying number of the manufactured shoe kits. Id.
at 297-98. The delivered brakes began malfunctioning and samples of 18 and 54 brake kits were
evaluated by the government and found to have a failure rate of respectively 78 and 60 percent;
plus it was discovered that defendant had not conducted the required testing of one out of every
250 brake shoe kits. Upon that discovery, the government ordered every jeep vehicle “deadlined”
until the brake shoes were removed and replaced as the defective brake shoes at issue posed an
imminent safety hazard to occupants of the vehicles rendering them unusable. In Compton, it was
held that the government had established that the value goods received by it was zero (and hence
it could recover the entire contract price) because immediately after discovery of the failures and
the lack of testing, the government ceased all use of the brake shoe kits and had them removed
from the vehicles.12 Id. at 304-05.
        In U.S. ex rel. Roby v. Boeing, 302 F.3d 637, 647-48 (6th Cir. 2002), the government sought
damages of $13 million for a new helicopter to replace a “remanufactured” helicopter it purchased


        12
           In Compton, there was no provision for an inclusion in the damages award for the labor and concomitant
costs expended to effectuate the actual replacement of the brake shoes for the affected vehicles.

                                                        9
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 11 of 14 Page ID
                                #:141403


for $4.1 million, which crashed (causing a total loss in excess of $10 million from the destruction
of the helicopter and its contents) after 56 hours of flight time (but warranted for 200 hours of
flight time) due to the inclusion of a “defective flight critical transmission gear.” Id. at 639-40.
The parties reached a settlement of most of the issues, but on appeal reserved the question as to
“Whether the [Government] can recover damages under the [FCA] for loss of a helicopter resulting
from the failure of a defective flight-critical component part.” Id. at 640. The Roby court held:
(1) that the correct measure of actual damages therein was “the ‘diminished value’ or ‘benefit of
the bargain’ test [where] we subtract the market value of what the Government received from what
it was promised” (id. at 647); (2) damages in Roby were not limited to the value of the defective
gear alone (id. at 646-48); (3) because the defective component posed an imminent danger to the
lives of American service personnel, the fact that the Government did receive 56 hours of flight
time before the actual crash would not used to find that the remanufactured helicopter had any
value other than zero (id. at 647-48); (4) where the government’s damages consist of difference
between the market value of the item it received (even when that value is zero) and the market
value of the item as promised, those damages would include the replacement costs (in Roby, the
$13 million for a new helicopter).
       The situation here contrasts sharply with Roby and Compton where the falsely claimed
products were found to have zero value. Plaintiffs have presented no evidence that they have
removed or contracted for the replacement of all J-M pipe in the ground; and it is undisputed that
they have not ceased use of the pipe in the ground and thereby have retained (for years) value from
it. Nor have Plaintiffs presented any sufficient evidence of any actual or threatened loss of life or
limb from the use or presence of the J-M pipes in the decades since their installation in the water-
related governmental facilities.
       Similarly, United States ex rel. Humane Society of the United States v. Hallmark Meat
Packing Co., No. EDCV 08-00221-VAP-(OPx), 2013 WL 5753784 (C.D. Cal. Apr. 30, 2013),
provides no haven for Plaintiffs’ argument. In Humane Society, the court denied defendant’s
motion for summary judgment. In that case, there were two bases for the FCA claims: (1) that the
defendant had contracted to provide the government with meat from cattle that were “handled
humanely” but failed to do so; and (2) that the defendant had hired a known felon at its facility
which would have rendered the facility ineligible to obtain any of the government contracts. Id.
at *1, 6. As to the first basis, the court rejected the government’s contention that the failure to

                                                 10
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 12 of 14 Page ID
                                #:141404


comply with the humane treatment contract provision rendered the meat valueless; rather – in
reliance on the decisions in United States v. Bornstein, 423 U.S. 303 (1976), and United States v.
Woodbury, 359 F.2d 370 (9th Cir. 1966), the court held that “the appropriate damages calculation
under the United States’ first theory for FCA damages is as follows: the full contract price it paid
for the beef products it received from the Facility minus the value of the beef it received from
humanely treated cattle.” 2013 WL 5753784 at *9. However, the court shifted the burden to the
defendant to demonstrate the value of the compliant beef products given that such evidence was
completely under its control.13 Id. at *16. As to the second basis, relying on a line of cases that
where a defendant is totally ineligible to receive a government contract but nevertheless fraudulent
obtains one, the court held that the damages was the entire amount paid by the government with
no offset. The court cited to the following language from United States ex rel. Feldman v. van
Gorp, 697 F.3d 78, 90 (2nd Cir. 2012), in that regard:
         In short, in each of the cases cited by the defendants, the government paid for a
         contracted service with a tangible benefit − whether it be medical care, security on
         mortgages, or subsidized housing − but paid too much. The government in these
         cases got what it bargained for, but it did not get all that it bargained for. Thus,
         courts treated the difference between what the government bargained for and what
         it actually received as the measure of damages. Here, by contrast, the government
         bargained for something qualitatively, but not quantifiably, different from what it
         received.
The present case is not one where J-M was ineligible to obtain the piping subcontracts for which
it was awarded.
         B. Early Failure and the Need to Be Replaced at Great Expense
         Plaintiffs contend that in the Phase Two trial they proffered a method of quantifying the
value of the J-M pipe they received by establishing that “the pipe would fail early and need to be
replaced at great expense,” from which the jury could conclude that the pipe had “little to no
value.” See Pl.’s Supp. at 1, Docket No. 2821. A number of insurmountable problems arise as to
that contention. First, it is unclear what is meant by “fail early.” Second, assuming arguendo that
early failure is a reference as to the differences in longevity as between compliant and non-
compliant J-M pipe (with compliance in reference to the three tests/standards litigated in Phase


         13
             Here, the situation is not one where the evidence is solely within the control of Defendant. Indeed, it was
within Plaintiffs’ control (as much as, or if not more so than, Defendant’s) to dig up and test at least some of
Plaintiffs’ J-M pipe; but that was never done.


                                                          11
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 13 of 14 Page ID
                                #:141405


One), Plaintiffs failed to present evidence at the Phase Two trial as to a usable longevity figure for
compliant pipe.14 Third, the Plaintiffs failed to present evidence as to any calculable amount of
reduced longevity as to non-compliant J-M pipe in comparison compliant pipe. Fourth, Plaintiffs
have conceded that “nobody was able to quantify the value.” See Feb. 20, 2019 Hr. Transcript at
11, Docket No. 2822-2. Fifth, it is unclear what is meant by the word “need” in Plaintiffs’
contention − i.e. is it an immediate need, an eventual need, a theoretical need, is the need dependent
upon a showing of a date for an expected failure, etc. Sixth, while there is no dispute that an effort
to replace all of the J-M pipe in the 26 projects would entail great expense,15 this Court has already
held that, barring a showing of imminent structural calamity or immediate danger to health (which
Plaintiffs did not proffer), replacement costs are not part of actual damages as to the FCA cases
involved herein. Seventh, Plaintiffs appear to be continually arguing that the Plaintiffs have
received absolutely no value as to the J-M pipe at issue when this Court has continually held that,
as a matter of law, the Plaintiffs have clearly received value from the pipes since they have been
in the ground since between 1996 and 2006 up and to the present date without failure, and that
Plaintiffs have not presented evidence of any non-speculative date in the future when such failure
might reasonably be expected.
         Additionally, it appears to the Court that in J-M’s briefing there appears to be a request for
a post-trial Daubert review as to parts of Lehmann’s and Edwards’ testimony. Conceptually, that
can be done. In Goebel v. Denver & Rio Grande Western R.R., 215 F.3d 1083, 1087 (10th Cir.
2000), it was observed that: “The district court may also satisfy its gatekeeper role when asked to
rule on a motion in limine, on an objection during trial, or on a post-trial motion so long as the
court has sufficient evidence to perform ‘the task of ensuring that an expert's testimony both rests
on a reliable foundation and is relevant to the task at hand.’ Daubert, 509 U.S. at 597.” Likewise,



         14
           There was testimony as to expectations as to the longevity of compliant pipe. However, those
expectations varied from 50 years to 100 years and up to 200 years. Additionally, the evidence at trial did not show
that compliance with the three tests/standards at issue in this case would guarantee or even necessarily translate into
any particular longevity figure. Indeed, certain of the industry testing/standards organizations themselves
disclaimed any such correlation. Also, Plaintiffs’ counsel conceded that “we argued to the jury the standards don’t
address longevity.” See Trial Transcript 8419:20-8420:1. Also, in its brochures and contracts, while J-M did agree
to comply with and/or meet industry standards, none of three industry standards herein guarantee longevity. Indeed,
J-M’s warranty for its pipe during the 1996-2006 period was only one year.
         15
           There was testimony at the Phase Two trial that the cost of replacing the J-M pipe in certain of the
projects would be about 8 times the cost that Plaintiffs paid for the project at the time of their installation and
between 40 to 50 times what J-M was paid for the pipe.

                                                           12
Case 5:06-cv-00055-GW-PJW Document 2824 Filed 04/22/19 Page 14 of 14 Page ID
                                #:141406


in Drake v. Delta Air Lines, Inc., No. 94-CV-5944(FB)(RML), 2005 WL 1743816 at *8 (E.D.N.Y.,
July 21, 2005), it was observed that:
       [A]s the Eighth Circuit has appropriately advised:
            It is far better where, in the mind of the district court, there exists a close
            case on relevancy of the expert testimony in light of the plaintiff’s
            testimony to allow the expert opinion and if the court remains
            unconvinced, allow the jury to pass on the evidence. Depending on the
            verdict, the trial court can always refer to Federal Rule of Civil Procedure
            50(b) and grant a judgment as a matter of law or a new trial.
                Lauzon v. Senco Products, Inc., 270 F.3d 681, 695-96 (8th Cir. 2001).
       Accordingly, although prior to trial the Court ruled that Drake could introduce Dr.
       Mann’s expert testimony, see September 3, 2002, Tr. at 22-23 (“It may be a thin
       case ... but I do think that if I were to preclude the plaintiff from going forward and
       striking the expert’s testimony that there would be a significant risk of having to
       try this case in the future ....”), the Court now reevaluates whether Dr. Mann’s
       testimony should have been excluded under Daubert. See Goebel v. Denver & Rio
       Grande Western R.R. Co., 215 F.3d 1083, 1087 (10th Cir.2000) (“The district court
       may also satisfy its gatekeeper role [under Daubert ] when asked to rule ... on a
       post-trial motion ....” (citing Daubert, 509 U.S. at 597)). In so doing, the Court
       reviews not only the evidence adduced at trial but also the underlying expert report,
       which was not admitted at trial. [Footnote omitted].




                                                  13
